Citation Nr: 1325029	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1995, and on active duty training from June 1987 to October 1987. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's left knee injury disability is productive of no more than moderate subluxation or lateral instability.   

2.  X-ray findings show left knee arthritis and examinations demonstrate a noncompensable limitation of left knee motion.

3.  The Veteran's right knee disability is manifested by symptomatology that approximates a moderate right knee disability, but marked right knee disability is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for residuals of a left knee injury with ligament laxity and instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for assigning a separate 10 percent rating, but not higher, for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2012).

3.  A rating of 20 percent, but not higher, is warranted for retropatellar pain syndrome with bursitis and mild loss of motion of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 to 5262 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify was satisfied by a letter sent to the Veteran in May 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter additionally provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, and notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

VA also has a duty to assist a veteran in the development of the claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service medical records and VA treatment records.  The Veteran also submitted personal statements in support of his appeal and private treatment records.  No other outstanding evidence has been identified that has not been obtained.

VA examinations and opinions were obtained in June 2009 and August 2011 with respect to the increased rating claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to rate his disabilities under the applicable rating criteria.  

The Veteran's most recent examination is almost two years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  There is no objective evidence of record indicating that there has been a material change in the severity of the Veteran's right or left knee disabilities since the August 2011 VA examination.  The Veteran does not contend otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In rating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  A separate compensable rating can only be awarded for symptoms that meet the criteria for a compensable rating.  Separate ratings may be granted based on limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261, where both meet the criteria for a compensable rating.  VAOPGCPREC 09-98 (1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59,990 (2004).

The Veteran is service-connected for both knees and he has appealed the disability ratings for both knees.

Left Knee

The Veteran's left knee disability is currently rated 20 percent under Diagnostic Code 5257 for recurrent subluxation or lateral instability.

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).

The words slight, moderate, and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for equitable and just decisions.  38 C.F.R. § 4.6 (2012).

A July 2008 Private treatment record shows that the Veteran had twisted his left knee.  At a July 2008 VA treatment visit the Veteran reported that his knees popped and swelled frequently.  Objective testing reflected no redness, swelling, or pain to palpation.  Range of motion of the left knee was noted to be essentially normal.  Crepitus was noted but drawer, McMurray's, and Lachman's tests were negative.  An April 2009 private treatment record noted bilateral knee tenderness with the left, being greater than the right.  No instability or crepitus were noted.  

At a June 2009 VA examination the Veteran complained of pain in his left knee.  The Veteran reported that when he bent his knees it felt like they were ripping out and he experienced loud cracking, popping, and sharp burning pain.  He reported experiencing giving way, but denied instability.  Examination of the Veteran's left knee found edema, instability, weakness, tenderness, abnormal movement, and guarding of movement.  No effusion, redness, or heat was observed.  The Veteran's gait was described as abnormal.  The examiner indicated that it was painful, guarded, and the Veteran limped without a brace.  The examiner reported that there was severe loss in range of motion and pain with bending.  Range of motion after repetitive motion of the left knee was from 0 degrees of extension to 100 degrees of flexion, with pain, but without additional loss of range of motion.  Range of motion after repetitive motion of the right knee was from 0 degrees extension to 95 degrees of flexion, with pain, but without additional loss of range of motion.

A July 2009 VA treatment record shows negative anterior/posterior drawer and Lachman's tests.  A November 2009 VA treatment record noted complaints by the Veteran of peripatellar tenderness and tenderness over both medial and lateral joint lines.  No ligamentous instability was noted.  The treating physician also noted that both patellae tracked normally and there did not appear to be any patellofemoral instability.  No patellofermoral crepitus or instability was noted.

An April 2011 Report of Medical History noted that the range of motion of the knees was with crepitus and the Veteran wore bilateral hinged knee braces.  

At the Veteran's August 2011 VA examination he complained of chronic pain to the knees, chronic swelling, lack of any type of endurance, and fatigability.  His gait was described as abnormal.  It was noted that the Veteran wore hinged knee braces bilaterally and also used a cane.  Physical examination revealed slight edema and swelling.  Using Apley, McMurray, Lachman, and the anterior drawer tests, the examiner was unable to stimulate any instability.  Moderate crepitus was noted throughout any range of motion on the left. 

The Board finds that the evidence above is most consistent with a moderate recurrent subluxation.  The evidence weighs against the assignment of a higher 30 percent rating under Diagnostic Code 5257, as severe recurrent subluxation or lateral instability have not been demonstrated.  In fact, objective examinations were unable to detect instability that could be considered severe.

The Board must now address the alternative avenues through which the Veteran may obtain an increased disability rating.  Diagnostic Codes 5258 and 5259 both address issues of cartilage damage.  Other applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263, for genu recurvatum.

There is no evidence of record that shows the Veteran currently has cartilage damage or ankylosis of the left knee.  Moreover, genu recurvatum has not been shown.  Nonunion or malunion of the tibia and fibula has not been demonstrated.  Therefore, a separate rating under Diagnostic Codes 5258, 5259, 5256, 5262, or 5263 is not warranted.

The Veteran's current 20 percent rating is based solely on instability and subluxation, rather than range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).  Therefore, the Board must next consider whether the Veteran is entitled to separate and additional ratings based limitation of motion.

A 0 percent rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when limited to 45 degrees.  A 20 percent rating is warranted when limited to 30 degrees.  A 30 percent rating is warranted when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when limited to 10 degrees.  A 20 percent rating is warranted when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Normal flexion and extension of the knee is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  The knee is considered a major joint.

A July 2008 VA treatment record noted that range of motion of the left knee was essentially normal.  At the June 2009 VA examination, the Veteran demonstrated 0 degrees of extension and 100 degrees of flexion with pain.  The VA examiner noted there was no additional loss in range of motion upon repetitive use.  The examiner noted that there was painful movement.  X-rays showed moderate osteoarthritis.  A July 2009 VA treatment record noted range of motion to 130 degrees. An April 2011 VA treatment record noted tenderness with range of motion.  A February 2010 VA treatment record noted arthritic knee changes.  At the August 2011 VA examination the Veteran demonstrated motion from 0 degrees to 95 degrees, with pain with facial grimace, particularly at the last 10 degrees of extension and the last 10 degrees of flexion.  However, repetitive testing did not result in any range of motion changes.  Radiographs demonstrated degenerative joint disease of the left knee. 

Because the Veteran exhibits degenerative arthritis of the left knee established by X-ray, with a noncompensable limitation of motion, a separate 10 percent disability rating, for his left knee is warranted pursuant to DC 5003.

However, a higher rating for limitation of motion of the left knee under Diagnostic Codes 5260 or 5261 is not warranted.  Flexion limited to 45 degrees or extension limited to 10 degrees is not shown that would warrant a higher rating.  In so deciding, the Board has considered the additional limitation of motion that is brought about by pain when considering the appropriate disability rating.  Nevertheless, even considering his complaints of pain on motion at his VA examinations, there is no evidence that the Veteran would experience limitation of flexion to 45 degrees or limitation to extension to 10 degrees, which would be necessary to support the assignment of compensable ratings under Diagnostic Codes 5260 or 5261.  The Board has noted that the Veteran experienced extreme pain at the last 10 degrees of extension at his August 2011 VA examination.  However, repetitive testing did not result in any range of motion changes.  Although the Board has considered the Veteran's complaints of pain throughout the range of motion of the knee this does change the outcome as his functional impairment is clearly contemplated in the rating that he receives for his knee disability.  The Board also finds that no separate compensable ratings are warranted for limitation of flexion and extension.

In conclusion, the Board finds that although a rating higher than 20 percent under Diagnostic Code 5257 is not warranted for left knee instability or subluxation.  However, a separate 10 percent rating under Diagnostic Code 5003 is warranted for X-ray evidence of arthritis and a noncompensable level of limitation of motion.  The preponderance of the evidence is against the assignment of any higher or staged ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

Service connection for retropatellar pain syndrome with bursitis and mild loss of motion of the right knee is currently rated at 10 percent disabling pursuant to Diagnostic Codes 5257-5262.

Pursuant to Diagnostic Code 5257, a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability.  A 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

Under Diagnostic Code 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent rating, while malunion with marked knee or ankle disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).  

However, the Board finds that malunion of the tibia and with marked disability is not shown by the record.  Nonunion of the tibia and fibula is not shown.

The Board finds that a higher disability rating, under Diagnostic Code 5257, is not warranted for the Veteran's right knee disability, as the evidence does not show moderate instability or a moderate right knee disability at any time during the rating period on appeal.  Some examinations did not find instability.

With regard to a rating based on instability, the evidence shows that, at most, the Veteran has slight instability in his right knee.  An April 2009 private treatment record noted no instability or crepitus.  At the June 2009 VA examination the Veteran complained of pain in his right knee.  The Veteran reported that when he bent his knees it felt like they are ripping out and he experienced loud cracking, popping, and sharp burning pain.  He reported experiencing giving way, but denied instability.  Examination of the Veteran's right knee found edema, instability, weakness, tenderness, abnormal movement, and guarding of movement.  No effusion, redness, or heat was observed.  The Veteran's gait was described as abnormal.  The VA examiner indicated that it was painful, guarded, and the Veteran limped without a brace.  A July 2009 VA treatment record shows stable varus/valgus testing and negative anterior/posterior drawer and Lachman testing. 

A November 2009 VA treatment record noted no right patellar crepitus either when rising from a squatted position or with extension against gravity or manual resistance.  It was noted that the Veteran complained of pain in the suprapatellar region of his right knee.  However, the VA physician noted that there was no particular peripatellar tenderness on the right and no ligamentous instability on the right.  An August 2011 VA examination report found some fine crepitus throughout the right knee.  Using Apley, McMurray, Lachman, and anterior drawer testing, the VA examiner indicated that he could not stimulate any instability.  Records show the use of a knee brace and a cane. 

Therefore the Board finds that a rating based upon instability under Diagnostic Code 5257 does not warrant a higher rating because severe recurrent subluxation or lateral instability is not shown.

With respect to the criteria under Diagnostic Code 5262, the Board finds that the evidence does not show malunion of the tibia and fibula with marked knee disability. The June 2009 VA examiner found that the Veteran had an abnormal gait which was painful, guarded, and the Veteran limped without braces.  The examiner noted that there was severe loss in range of motion and pain with bending.  The August 2011 VA examiner noted that the Veteran was on hydrocodone, Tylenol, and cyclobenzaprine.  The VA examiner noted that the Veteran would be able to take care of himself, but would have trouble with any type of extended standing, walking, stairs, and stooping type activities.  The Board finds that the Veteran's right knee disability is most consistent with a moderate knee disability, but is not consistent with a marked disability.  Therefore, an increased rating of 20 percent, but not higher, is warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

When a knee disability is rated under Diagnostic Code 5257 for instability, a separate rating for arthritis, shown by X-ray and based on painful motion, may be warranted.  In this case, there is X-ray evidence of arthritis, and evidence of painful motion which is limited to a noncompensable level.  However, the Board finds that the rating assigned under Diagnostic Code 5262 considers limitation of motion in finding an overall moderate knee disability.  Therefore, that symptomatology has already been considered and compensated.  To assign any additional rating or ratings for arthritis or knee limitation of motion would constitute pyramiding, which is expressly forbidden.  VA cannot compensate the same symptomatology under different Diagnostic Codes.  38 C.F.R. § 4.14 (2012).  Therefore, no additional rating is warranted for limitation of motion.  Furthermore, the motion is not limited such that a rating higher than 20 percent would be warranted.

The Board notes there is no showing of ankylosis of the right knee, cartilage damage of the right knee, or genu recurvatum and therefore a higher rating under Diagnostic Codes 5256, 5258, or 5263 is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5263 (2012). 

In conclusion, the Board finds that a higher rating of 20 percent under Diagnostic Code 5262 is warranted for the Veteran's right knee.  However, the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements of the Veteran that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact.  Weight and credibility are factual determinations going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In this case, the Veteran is competent to report symptoms of his left and right knees, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his disabilities when applied to appropriate diagnostic codes.

Competent evidence concerning the nature and extent of the Veteran's left and right knees has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which his disabilities are rated.

In addition, the Board find that the evidence does not show marked interference with employment or frequent hospitalization due to either of the knee disabilities, beyond that considered by the ratings already assigned.  To the extent that they may combine to produce interference with employment, that claim is addressed as a claim for TDIU in the remand below. Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. 3.321(b)(1) (2012).


ORDER

Entitlement to a rating in excess of 20 percent for left knee recurrent subluxation or lateral instability is denied. 

Entitlement to a separate 10 percent rating, but not higher, for arthritis of the left knee is granted.

A schedular rating of 20 percent, but not higher, for a right knee disability is granted.


REMAND

A claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence reflects that the Veteran's service-connected right and left knees affect his ability to work.  See August 2011 VA examination.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

However, the Veteran has not received notice as it pertains to his claim for TDIU.  A procedural defect with respect to the notice may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice and the Board is without authority to do so.  He should also be provided with the appropriate VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU.

2.  Schedule the Veteran for a VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  The examiner should review all pertinent records associated with the claims file and should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure of follow a substantially gainful occupation due solely to his service-connected disabilities.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  If the Veteran is found capable of performing employment, the examiner should say what type and what accommodations would be needed due to the service-connected disabilities.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


